Citation Nr: 1818570	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-29 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for diabetes mellitus, type II.

2. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to October 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the RO. 

In June 2016, the Veteran testified in a hearing at the RO before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The claims for whether new and material evidence has been received to reopen claims for service connection for diabetes mellitus and hypertension are REMANDED for the following action:

1. Reasons for remand: Given the Veteran's contentions, a remand is necessary in order to obtain complete copies of his personnel records to determine if he had exposure to herbicides while stationed at the Udorn Royal Thai Air Force Base between September 1968 and October 1969 or had temporary duty (TDY) service in the Republic of Vietnam during the Vietnam era. 

If the personnel records document any reason under the law for further research of the Veteran's contentions that he was exposed to herbicides while on active duty, conduct such research. 

2. Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for diabetes mellitus and hypertension whose records have not been obtained. Advise the Veteran to sign the appropriate authorization forms. Obtain and associate any outstanding pertinent records with the electronic claims file. 

A specific request must be made for copies of medical treatment records of doctor J. E. Muntz from 1995 to present. Do not associate duplicate records with the file.

If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

3. After completing all indicated development, readjudicate the claims on appeal. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




